1
2
3
4
5
6
                                    UNITED STATES DISTRICT COURT
7
                                   EASTERN DISTRICT OF CALIFORNIA
8
9
10   SCOTT JAMES BRUCE                               )   Case No.: 1:20-cv-00585-SKO
                                                     )
11                   Plaintiff,                      )   ORDER EXTENDING BRIEFING
     v.                                              )   SCHEDULE
12                                                   )
13
     Andrew Saul,                                    )   (Doc. 17)
     Commissioner of Social Security                 )
14                                                   )
                                                     )
15                   Defendant.                      )
                                                     )
16
17
              Based upon the stipulation of the parties (Doc. 17), and for cause shown,
18
              IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to and include
19
     August 12, 2021, in which to file Plaintiff’s Opening Brief. All other deadlines set forth in the March
20
     30, 2021 Case Management Order, (Doc. 14), shall be extended accordingly.
21
22   IT IS SO ORDERED.
23
     Dated:     July 8, 2021                                    /s/ Sheila K. Oberto                .
24                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                         1
